DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites the trackable object is one of a plurality of hair rollers sensed by the motion tracker. There is no support in the originally filed specification for this limitation. The originally filed specification only discloses a plurality of rollers 308 may include trackable objects 404 (paragraph [00041], lines 2-3). The originally filed specification does not disclose the trackable object is one of a plurality of hair rollers sensed by the motion tracker. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 15-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carson (S5,640,781) in view of Lee (KR 0131822Y1).
 	Carson shows in Fig. 6 a motion-tracking hair dryer system for use by a moving user, the system comprising: a base 1, an air flow generator 4; a conduit  7 through which the air flow passes, the conduit 7 being coupled to the air flow generator 4 and channeling the air flow to an outlet nozzle 9; a heating element 5 to selectively heat the air flow; the conduit 7 including a telescoping joint that is disposed between the air flow generator 4 and the outlet nozzle 9 (Fig. 6), the telescoping joint permitting the conduit to change its length while the air flow is passing therethrough. However, Carson does not disclose an actuator that changes the length of the conduit at the telescoping joint; a motion tracker that can sense a motion of the user; an actuator control circuit that drives the actuator based on the motion sensed by the motion tracker, to adjust the conduit length in response to the motion of the user.  Lee discloses a motion-tracking hair dryer system comprising an actuator 6 that changes the length of the conduit 4 at the telescoping joint (Fig. 3, joint formed by bottom of body 2 and support shaft 5); a motion tracker 9 that can sense a motion of the user; an actuator control circuit 7-8 that drives the actuator based on the motion sensed by the motion tracker 9, to adjust the conduit length in response to the motion of the user (English translation, page 3, lines 2-10). Therefore, it would have been obvious to one having ordinary skill at the time the invention was effectively filed to modify the motion-tracking hair dryer of Carson to include an actuator that changes the length of the conduit 
 	For claim 2, Carson discloses the air flow generator 4 is disposed in the base 1 (Fig. 6).  
For claim 3, Carson discloses the base 1 is a stationary base that supports the air flow generator 4 and the conduit 7 without being held by the user (Fig. 6).  
For claim 4, Carson discloses the conduit 7 further comprises an angular deflection joint 8 that allows the user to manually orient the conduit in a desired angular direction (Fig. 6).  
For claim 5, Carson discloses the angular deflection joint 8 (Fig. 6, joint 8 located in base 1) is disposed between the air flow generator 4 and the telescoping joint 7.  
For claim 6. Carson discloses the angular deflection joint 8 is a hollow ball joint having three angular degrees of freedom (Fig. 6, Col. 4, line 31).  
For claim 15, Carson discloses the air flow generator 4 is Page 23 of 25PATENT ATTY DOCKET T3M-0001-CIPdisposed at an inlet end of the conduit, and the base 1 supports the conduit 7 at a supporting joint 8 that connects the base 1 and the conduit 7 (Fig. 6).  
For claim 16, Carson shows in Fig. 7 the heating element 5 is disposed in the outlet nozzle 9.  Therefore, it would have been obvious to one skill in the art at the time the invention was effectively to further modify the Fig. 6 of Carson to dispose the heating element in the outlet nozzle as taught by Fig. 7 of Carson in order to improve the heating efficiency. 
For claim 17, Carson shows in Fig. 6 the outlet nozzle 9 further includes a flow concentrator.  

For claim 20, Carson discloses conduit 7 further comprises a bend (Fig. 6, conduit 7 is bend at 8) to orient the outlet nozzle 9 towards a direction that is transverse to a longitudinal axis of the telescoping joint (while 7 bend to 90 degrees).  
For claim 21, Carson discloses the air flow generator is a fan (col. 4, line 54).  
For claim 22, Carson discloses the supporting joint 8 is a pivotal joint ( Fig. 6).
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carson (S5,640,781) in view of Lee (KR 0131822Y1) as applied to claim 1 as above, and further in view of Al-Khulaifi (US 9,408, 452).
 	The motion tracking hair dryer system of Carson as modified by Lee as above includes all that is recited in claims 7-12 except for the hair dryer system further comprising a trackable 
For claim 12, Carson discloses the hair styling tool 24 includes a remote controller 26 that can communicate user adjustments to at least one of a rate and temperature of the air flow (col. 3, lines 60-64).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carson (S5,640,781) in view of Lee (KR 0131822Y1) and Al-Khulaifi (US 9,408, 452) as applied to claim 7 as above, and further in view of Mahaffey et al. (US 9,432,361).
The motion tracking hair dryer system of Carson as modified by Lee and Al-Khulaifi as above includes all that is recited in claim 14 except for the motion tracker senses the location of the trackable object by use of at least one of RFID, GPS, magnets, color tracking, infrared (IR), visual recognition and radio frequency.  Mahaffey et al. teach a motion tracker senses the location of the trackable object by use of at least one of RFID, GPS, magnets, color tracking, infrared (IR), visual recognition and radio frequency (col. 38, lines 47-67). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the motion tracking hair dryer system of Carson to include motion tracker senses the location of the trackable object by use of at least one of RFID, GPS, magnets, color tracking, infrared (IR), visual recognition and radio frequency as taught by Mahaffey et al. in order to facilitate track the location of the trackable object. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carson (S5,640,781) in view of Lee (KR 0131822Y1) as applied to claim 1 as above, and further in view of Mahaffey et al. (US 9,432,361).
The motion tracking hair dryer system of Carson as modified by Lee as above includes all that is recited in claim 18 except for the motion tracker includes a camera and a vision recognition unit to track the motion of the user, the motion of the user being a motion of at least one of the user's head, face, and hand.  Mahaffey et al. teach a motion tracker includes a camera and a vision recognition unit to track the motion of the user, the motion of the user being a motion of at least one of the user's head, face, and hand (col. 17, lines 1-21, col. 26, lines 11-.

Response to Arguments
Applicant's arguments filed 8/1/2021 have been fully considered but they are not persuasive to overcome the prior art claim rejections.  First, claims fail to structurally define over the combined teachings of the prior art references as set forth in the claim rejections above.  Second, on pages 6-8 of the Remarks, the applicant traverses the rejection under 35 USC 103 over Carson in view of Lee.  In particular, the applicant argues that one skilled in the art would not be motivated to combine the prior art references, Carson and Lee patents, for three reasons.  The applicant alleges that the modified system would be too slow to track user motion, would impede drying air flow and resulted in undesirably increase thermal inertia.  The examiner respectfully disagrees with the applicant’s narrow interpretation of the prior art references. The secondary prior art reference, Lee (KR 0131822Y1), clearly teaches an actuator control circuit 7-8 that drives the actuator based on the motion sensed by the motion tracker 9, to adjust the conduit length in response to the motion of the user (English translation, page 3, lines 2-10). In response to applicant’s arguments regarding the impediment of drying air flow, claim 1 merely calls for channeling the air flow and does not recite any structural difference from the combined teachings of the prior art references. Moreover, the air flow can be controlled by adjusting the air flow generator in Carson patent.  In response to applicant’s arguments regarding the undesirably  In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Fourth, on page 9 of the Remarks regarding claim 19, the applicant argues that none of the prior art references show any “rack gear”.  However, claim 19 does not recite any structure of “rack gear” that differentiate from the prior art references.  Finally, on pages 9-10 of the Remarks, the applicant argues that other dependent claims 7-12, 14 and 18 are also patentable for the same reasons as argued for the independent claim 1.  Since there is no separate and substantive arguments presented for each and every dependent claim, these dependent claims will stand and fall with the independent claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY